Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
	The information disclosure statement of 26 July 2022 lists 17 references twice. The listed duplicate citations have lines drawn through them.
Specification
The disclosure is objected to because of the following informalities: 
The conjunction is missing from between neodymium and yttrium in the disclosed definitions for Ln for formula I. It is noted that the conjunction should be “and/or” based on formulas 1a-1d’, the teachings in line 13 on page 5 and the formulas in embodiment 6 on page 6 which teach the Ln is Pr, optionally doped with Gd, Y or both Y and Gd. 
In formula Ia, the conjunction is missing from between erbium and neodymium. 
Since Ln is defined in formulas Ib-Id’ as Pr, it is suggested to rewrite the formulas using Pr instead of Ln. 
Page 5, line 10 and page 20 teaches the phosphor is a solidified melt composed of crystalline garnets, but the disclosed process does not form a solidified melt since there is no teaching in the specification to melt the taught precursors. The disclosed process is to dissolve the taught precursors in an acid, evaporating the acid, concentrating the resulting solutes by drying, heating the concreate to remove the organic compounds and heating the resulting composition to form the garnet, which is a solid solution that can contain at least one of Li, Ca and Mg. Thus it is unclear if the phosphor is actually is a solidified melt or a solid solution.
In formula Id which teaches b>0, it is unclear what is the upper limit for this range of b. The fact that applicants did not define b for this formula as had been done in all the other formulas, i.e. 0<b<1, indicates that the upper limit for this formula is not 1. 
The formulas in embodiment 6 and on page 10, lines 20-33 include four formulas and formulas Ic and Id’ are outside formula I. The formulas (Lu1-x-yYxGdy)3-bPrbCa2Al3Si2O12, (Lu1-x-yYxGdy)3-bPrbMg2Al3Si2O12, (Lu1-x-yYxGdy)3-bPrbCa2Al3(ZrdHfe)2O12, (Lu1-x-yYxGdy)3-bPrbCa2Al3(ZrdHfe)2O12, and (Lu1-x-yYxGdy)3-bPrb(Ca1-zMgz)2Al3(ZrdHfe)2O12 are outside Formula I since they teach what is variable a in formula I as being equal to 2. The maximum value of a taught in formula 1 is 1. Formula Ic teaches (Lu1-x-yYxGdy)3-bPrb(Mg1-zCaz)a+bAl3Sia+bO12 while formula 1 teaches Lu3-a-bPrb(Mg1-zCaz)aAl5-aSiaO12 where n=d=e=0. The amounts of Si and Ca+Mg in formula Ic is different from that in formula I. 
The majority of the specification teaches the curable composition is used to form coatings, but lines 12-14 on page 8 and lines 6-8 on page 18 teach the composition is used to produce dispersion, millbases, adhesives, troweling compounds, renders,  grinding resins and pigments concentrates, which are not coatings. The teaching that the curable composition is used to form coatings implies that the composition has properties, such as viscosity, to all the composition to be coated. Dispersion, millbases, adhesives, troweling compounds, renders,  grinding resins and pigments concentrates have properties which are different from that needed to from a coating. 
Pages 8 and 18 teach “inkjets”. It is unclear what is meant by this term since this term refers to manner in which an ink or a coating material is applied to a surface or to the devices used inkjet an ink or a coating composition to a surface.  
The publication number for EP application 19292897.5 discussed on pages 11 and 12 should be provided once known. Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 3, 5, and 6 are objected to because of the following informalities:  
Claim 3, which depend from claim 1, states the phosphor is a garnet comprising at least one alkali metal ion and/or at least one alkaline earth metal ion. First, applicants do not need both “at least one” and “and/or” since both of these terns have the same meaning. In addition, the only alkali metal and alkaline earth metal ions in the garnet phosphor of claim 1 are Li, Ca and Mg. Thus claim 3 should state the garnet comprises at least one of Li, Ca and Mg.
Since Ln is defined in formulas Ib-Id’ as Pr in claim 5, it is suggested to rewrite the formulas using Pr instead of Ln in this claim. 
Applicants should either define the variables d and e in claim 6 as was done with variables u and v or delete the definitions for variables u and v, which is the same as in claim 1, from which claims 6 depend. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10, 15, 16 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 10 teaches the film-forming polymer is at least one of the listed polymers. Claim 15 teaches the additive is at least one of the listed compounds. Claim 16 teaches the curing agent is at least one selected from the groups consisting of aliphatic isocyanates and cycloaliphatic isocyanates. The specification teaches, in lines 1-5, 22-24 and 26-77 on page 7; lines 9-13 on page 13 and lines 18-19 and 32-33 on page 15, the film-forming polymer is one of the listed polymers; the additive is one of the listed compounds and the curing agent is selected from the groups consisting of aliphatic isocyanates and cycloaliphatic isocyanates. The specification does not teach the claimed mixtures. This discrepancy between what is claimed and what is disclosed in the specification needs to be corrected. 
Claim 20 teaches producing a coating by mixing the composition of claim 1 into a coating. This claimed process is nowhere disclosed in the specification. The specification teaches using the claimed composition to form a coating by applying it to a substrate. There is no teaching or suggest that the claimed curable composition is mixed into a coating. Thus the claimed process is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 6, 8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 2 is indefinite since it is unclear if this claim is limiting or defining Ln as Pr or if praseodymium is present as a dopant in formula I so that the phosphor has the formula  [Lu3-a-b-nLnb(Mg1-zCaz)aLin]1-qAl1-u-vGauScv)5-a-2n(Si1-d-eZrdHfe)2n+aO12:qPr, where q is the dopant amount of Pr.
	 Claim 3 teaches the phosphor is a solidified melt composed of crystalline garnets, but the disclosed process does not form a solidified melt since there is no teaching in the specification to melt the taught precursors. The disclosed process is to dissolve the taught precursors in an acid, evaporating the acid, concentrating the resulting solutes by drying, heating the concreate to remove the organic compounds and heating the resulting composition to form the garnet. Thus it is unclear if the phosphor is actually is a solidified melt or not.
	Claims 4-6 are indefinite since it is improperly dependent from claim 1. Formulas Ia-Id’ in claims 4 and 5 and the formulas in claim 6 different from formula I of claim 1 since formula I teaches the A part of an A3B5O12 garnet to Lu3-a-b-nLnb(Mg1-zCaz)aLin, where Ln is Pr, Gd, Er, Nd or Y and formula Ia-Id’ and the formula in claim 6 teach the A part of an A3B5O12 garnet to (Lu1-x-yYxGdy)3-a-b-nLnb(Mg1-zCaz)aLin, where Ln is Pr, Er or Nd. 
	Claims 5 and 6 are also indefinite for being improperly dependent from claim 1 in that they teach formulas are outside formula I. The formulas (Lu1-x-yYxGdy)3-bPrbCa2Al3Si2O12, (Lu1-x-yYxGdy)3-bPrbMg2Al3Si2O12, (Lu1-x-yYxGdy)3-bPrbCa2Al3(ZrdHfe)2O12, (Lu1-x-yYxGdy)3-bPrbCa2Al3(ZrdHfe)2O12, in claim 6 and formula Id’ of(Lu1-x-yYxGdy)3-bPrb(Ca1-zMgz)2Al3(ZrdHfe)2O12 are outside Formula I since they teach what is variable a in formula I as being equal to 2. The maximum value of a taught in formula 1 is 1.
	Formula Ic of claim 5, which teaches (Lu1-x-yYxGdy)3-bPrb(Mg1-zCaz)a+bAl3Sia+bO12, is outside formula I of claim 1. Formula 1 teaches Lu3-a-bPrb(Mg1-zCaz)aAl5-aSiaO12 where n=d=e=0. The amounts of Si and Ca+Mg in formula Ic is different from that in formula I.  Thus claim 5 is indefinite for being improperly dependent from claim 1.
	In addition, claim 5 is indefinite as the upper limit for b>0 range of b in formula Id. The fact that applicants did not define b for this formula as had been done in all the other formulas, i.e. 0<b<1, indicates that the upper limit for this formula is not 1. Finally, claim 5 is indefinite since it is unclear if the upper limit of a in formula Ic, which is a>0, is 1 or not. 
	Claim 8 is indefinite since it teaches Ln in formulas I, Ia, Ib, Ic, Id and Id’ can be at least two of Pr, Gd, Er and Nd, but the definition of Ln in claim 5 for formulas Ib, Ic, Id and Id’ is limited to Pr and the definition for Ln in formula I in claim 1 does not allow for mixture of the listed elements since it teaches Ln is Pr, Gd, Er, Nd or Y. Claim 8 is also indefinite since formula Ib is not found in either claims 1 and 5 from which claim 8 depends. Finally, claim 8 is indefinite as to what is meant by “Ln represents lanthanoid ions selected from the group consisting of Pr, Gd, Er, Nd and co-doping with at least two of these”. It is unclear if this phrase means Ln represents lanthanoid ions selected from the group consisting of Pr, Gd, Er, Nd or a combination thereof or if it has another meaning. 
Claim 19 is indefinite as to what is meant by “inkjets” since this term refers to manner in which an ink or a coating material is applied to a surface or to the devices used inkjet an ink or a coating composition to a surface. Claim 19 is also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: the actual methods by which the claimed articles are produced so it comprises the composition of claim 1. It is unclear if articles are produced by mixing the composition of claim 1 sometime during the production process for these claimed articles, if the articles are produced by applying the composition thereto and/or if the composition is mixed into the articles once the articles has already been produced or formed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 14-20 and 25are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. patent application publication 2011/0301672.
This reference teaches lamp coating compositions comprising nitrocellulose, a curable film-forming polymer, and an up-conversion phosphor having the formula of Lu3Al5O12:0.5% Pr or Lu3Al3Ga2O12:0.05% Pr (lamp I and II). The reference teaches that these formulas can be written as Lu2.995Pr0.005Al5O12 and Lu2.995Pr0.005(Al0.6Ga0.4)5O12. These formulas fall within formulas I, Ia and Ib and teach Pr as a dopant for the phosphor. The examples teach that these phosphors fits through a 36 micron sieve and thus the D50 of the taught phosphors is less tahn36 microns which falls within the range of claim 14. The lamp containing these coatings are UV emitting Xe lamps where the peak emission is around 325 nm or around 315 nm. These wavelengths have inherently have an antimicrobial action against the microbes and pathogens of claims 17 and 18. The reference teaches the coating is formed by forming a suspension of the phosphors in a nitrocellulose and butyl acetate and then flow coating the suspension onto a glass substrate. This method reads upon the methods of claims 19 and 20, where the coating reads upon the claimed article and the mixture of nitrocellulose and butyl acetate reads upon the coating of claim 20. The resulting lamp reads upon the article of claim 25. The reference teaches the claimed composition, methods and article. 
With respect to claims 15 and 16, these claims simply define the composition of the optional additive and curing agent. They do not require the additive and/or the curing agent to be present. Thus since the taught coating composition does not contain an additive or a curing agent, these claims are taught by the reference. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-14, 16-19, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. patent 8,236,239 in combination with WO 2021/073914. 
WO 2021/073914 claims priority to EP application 19292897.5, which applicants admit teaches the claimed up-conversion phosphors. Thus WO 2021/073914 is prior art. 
	U.S. patent 8,236,239 teaches sterilizing composition coating comprising an up-conversion phosphor which emits UVC light. Column 8,lines 45-67 teaches the coating composition comprises the phosphor, at least one polyurethane, at least one acrylic polymer or copolymer, at least one mineral or organic filler, optionally a crosslinking agent and optionally water. This composition can be coated onto any surface where it is desirable to have a germicidal treatment, such as kitchen counters. The taught polymers in the coating composition are known to be film-forming and are curable.  Acrylic polymers or copolymers contain a COOR group, which is a known functional group and polyurethanes are polyester or polyether polymers which react with an isocyanate-containing curing agent.  The coating composition has a germicidal, or antimicrobial action, against viruses, bacterial, yeast, fungi and prions (col. 1, lines 10-23).  The taught phosphor in the composition can have a particle size in the range of 2nm to 1 micron (1000 nm), which overlaps the range of claim  (col. 4, lines 45-48). Product claims with numerical ranges which overlap prior art ranges were held to have been obvious under 35 USC 103. In re Wertheim 191 USPQ 90 (CCPA 1976); In re Malagari 182 USPQ 549 (CCPA 1974); In re Fields 134 USPQ 242 (CCPA 1962); In re Nehrenberg 126 USPQ 383 (CCPA 1960). Also see MPEP 2144.05.Thus U.S. patent 8,236,239 suggests the claimed curable coating composition, except it does not teach the claimed phosphors. While U.S. patent 8,236,239 does not teach the claimed up-conversion phosphor, it teaches the phosphor used in the taught composition can be any known up-conversion phosphor which emits UVC light. 
	WO 2021/073914 teaches an up-conversion phosphor which emits UVC light having improved efficiency over the known up-conversion phosphors which emits UVC light, such as those taught in U.S. patent 8,236,239. The phosphor taught in WO 2021/073914 is that claimed in claims 1, 2 and 4-6, which have the property of claim 7 and the XRPD of claim 8. WO 2021/073914 teaches that the taught phosphor can be used in the same application as that taught in U.S. patent 8,236,239. Therefore, one of ordinary skill in the art would have found it obvious to use the phosphor of WO 2021/073914 as the phosphor in the coating of U.S. patent 8,236,239. This resulting composition suggests that claimed. Since the suggests coating composition has the same function and composition as that claimed, one of ordinary skill in the art would expect the suggested coating to have a transmittance, as measured by a twin-beam UV/VIS spectrometer, to at least overlaps the claimed range and have the same antimicrobial action as the claimed composition, absent any showing to the contrary. 
	While the taught polymers of polyurethane and acrylic polymer or copolymers are not taught as having a low resonance nor is the transmittance of these polymers taught, these polymers are read upon the claimed acrylate polymers and either polyether or polyester, since a polyurethane can either be a polyester or a polyether polymer and are used for the same reasons and for the same purpose as the film-forming polymer of the claimed composition. Thus one of ordinary skill in the art would be expect the taught polymers to have low resonance and a transmittance, as measured by a twin-beam UV/VIS spectrometer, to at least overlaps the claimed range, absent any showing to the contrary. 
 	With respect to claim 16, this claim simply defines the composition of the optional curing agent. It does not require the curing agent to be present. Thus since the taught coating composition does not contain a curing agent, claim 16 is taught by the reference. 
	The suggested composition of the coating composition of U.S. patent 8,236,239 containing the phosphors of WO 2021/073914 suggests producing the coating composition and thus suggests the method of claim 19. Finally, one of ordinary skill in the art would have found it obvious to use the suggested coating composition in the same applications as taught in U.S. patent 8,236,239. This means one of ordinary skill in the art would have found it obvious to coat a kitchen counter, which reads upon a substrate in hygiene facilities, hospitals and in food and drink industries, with the suggested coating. This method suggests that of claim 21 and the article of claim 25. 
Allowable Subject Matter
	Claims 22-24 are allowable.
	There is no teaching or suggestion of the claimed method. There is no teaching or suggestion in the art that the coating composition of  U.S. patent 8,236,239 contains or can contain a curing agent containing isocyanate-functional groups. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371. The examiner can normally be reached Mon-Tues:7:45-3:45;Thurs-Fri:6:30-2:00; Wed:7:45-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
11/14/22